Exhibit 10.29

NABI BIOPHARMACEUTICALS

SUMMARY OF NON-EMPLOYEE DIRECTOR FEES

Under Nabi Biopharmaceuticals’ compensation policy for non-employee directors,
each non-employee director receives an annual retainer of $20,000 plus a fee of
$1,000 for each Board and committee meeting attended by the director (whether
the meeting is in person or by conference telephone). The Chairman of the Board
of Directors receives an annual retainer of $60,000 in addition to the annual
retainer he receives as a non-employee director and, subject to the Board’s
discretion, he will receive an annual equity grant that is twice the amount of
the annual equity grant made to each of the other non-employee directors.
Currently, each member of a standing Board committee receives an annual retainer
of $2,500, and each chairperson of a standing Board committee receives an annual
retainer of $5,000, except that the chairmen of the Audit Committee and the
Strategic Action Committee each receive an annual retainer of $7,500. Fees are
paid for attendance at committee meetings even if they are held on the same day
as Board meetings. Directors are reimbursed for out-of-pocket expenses incurred
in connection with attendance at Board and committee meetings. Under Nabi
Biopharmaceuticals’ 2004 Stock Plan for Non-Employee Directors, each
non-employee director may elect to be paid his or her annual retainer, in whole
or in part, in shares of Common Stock in lieu of cash